DAVIS, Justice.
The factual background of this case is very similar to that as stated in the opinion of this court on this date in the case of Carter v. Straus-Frank Co., 297 S.W.2d 195. The contractor (mortgagor) and the original mortgagee of a year-round air conditioning system are the same as in the Carter case.
The principle of law is the same. There is one other point in this case, which we did not have in the prior case, and that is, the deed of trust executed by appellants Grass and wife, to the mortgage company was executed one day prior to the date the chattel mortgage of Straus-Frank Company was filed for record. Under this state of facts, we think the mortgage company (appellant Home Life Insurance Company of New York) was a good-faith mortgagee and is the holder in good faith of such mortgage. See First Nat. Bank of Wichita Falls v. First Bank of Chico, Tex.Sup., 290 S.W.2d 506.
On the other matters, we adopt the opinion of this court in the Carter case, supra, as the opinion of the court in this case, and the judgment of the trial court will be reversed in part and judgment will be rendered denying a foreclosure of the chattel mortgage lien. All points of error not expressly sustained are expressly overruled. If necessary to the preservation of appel-lee’s judgment against Chuck Irwin Construction Corp’n, for its debt, interest and attorney’s fees, such judgment is affirmed.
Reversed and rendered in part, and in part affirmed.